DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/17/2021 is acknowledged and has been accepted by the Examiner.  Claim 1 has been cancelled by the Applicant in a pre-amendment. Claims 2-17 are pending in the application and have been examined.

Allowability
Claims 2-17 are allowable in view of the amendment and arguments filed by the applicant on 05/17/2021 and reasons stated in the Office action mailed on 02/16/2021.  All objections to the drawings and rejection of claims detailed in the Office action mailed on 02/16/2021 have been withdrawn.

ALLIONE (US 2015/0300912 A1) is the closest prior art to the Applicant’s claimed invention.  However ALLIONE does not teach of a method and apparatus that that acquires with an image acquisition module, an image of a pattern that is displayed on a screen of a portable electronic device and transmitted through at least part of optical lenses of an optical equipment, the image being reflected by a light reflecting element back through at least part of the optical lenses to the image acquisition module
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886